IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                            NOS.
                                    WR-91,936-03, -04, -05, -06


                IN RE THE STATE OF TEXAS EX REL. KIM OGG, Relator

                                                   v.

                                    228TH DISTRICT COURT


                     ON APPLICATIONS FOR WRITS OF MANDAMUS
                           IN THE 228TH DISTRICT COURT
                               FROM HARRIS COUNTY


       Per curiam. Keller, P.J., filed a dissenting opinion joined by Yeary, J.; Hervey, J., filed
a concurring opinion joined by Newell and Walker, J.J.; Newell, J., filed a concurring opinion
joined by Hervey and Walker, J.J.

                                             ORDER

        The Harris County District Attorney, in these mandamus applications, asks this Court to

order the trial court to rescind its orders compelling the State to make discovery disclosures to the

Real Parties in Interest. Before its filing in this Court, the State sought mandamus relief in the First
                                                                                                     2

Court of Appeals, as it is required to do, and the First Court denied relief.1 Padilla v. McDaniel, 122

S.W.3d 805 (Tex.Crim.App. 2003). This Court issued stays of the trial court’s orders pending

disposition of the mandamus applications.

        We deny mandamus relief. See In re State ex rel. Weeks, 391 S.W.3d 117 (Tex. Crim.

App. 2013); In re McCann, 422 S.W.3d 701 (Tex. Crim. App. 2013). The stays of the trial

court’s orders are lifted.



Filed: September 15, 2021

Do not publish




        1
         The underlying cases are: Texas v. Armstrong, Appeal Nos. 01-20-00644-CR (trial no.
1680891), 01-20-00645-CR (trial no. 1684289), and 01-20-00646-CR (trial no. 1684291) (the -
05 mandamus); Texas v. Reyna, Appeal Nos. 01-20-00647-CR (trial no. 1680886), 01-20-00648-
CR (trial no. 1680887), 01-20-00649-CR (trial no. 1680888), and 01-20-00650-CR (trial no.
1680897) (the -06 mandamus); Texas v. Gonzales, Appeal No. 01-20-00609-CR (trial no.
1680894) (the -03 mandamus); and Texas v. Wood, Appeal Nos. 01-20-00612-CR (trial no.
1680890) and 01-20-00617-CR (trial no. 1680898) (the -04 mandamus).